Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 17, 19, 20, 21 are allowed. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the previously relied upon prior art references of record teach Lactobacillus plantarum probiotic to be used in methods for treating diseseases selected from intestinal damage, allergic disease and inflammatory disease wherein the L. plantarum is administered to a subject in need thereof and the L. plantarum is disclosed to have tight junction protein expression inducing activity, the prior art does not disclose the specific strain L. plantarum LC27 which has antioxidant activity, beta-glucuronidase inhibitory activity, LPS production inhibitory activity and tight junction protein expression inducing activity.  Applicants response filed 11/24/2020 provides evidence that not all strains of L. plantarum would be expected to possess all four claimed characteristics of the claimed L. plantarum LC27 strain for treating the claimed diseases. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697.  The examiner can normally be reached on M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1632